Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/18/2021 has been entered. Claims 1-2, 4-8, and 10-12 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an image generating unit” in claims 1 and 12, line 2. Interpreted as a part of the ultrasonic diagnostic apparatus 100 [0088], implemented as a module of a central processing unit (CPU) with specialized software [0046]-[0047].
“a regression estimate generating unit” in claims 1 and 12, line 7. Interpreted as a part of the ultrasonic diagnostic apparatus 100 [0088], implemented as a module of a central processing unit (CPU) with specialized software [0046]-[0047]. 
“an image synthesis unit” in claims 1 and 12, lines 13 and 14. Interpreted as a part of the ultrasonic diagnostic apparatus 100 [0088], implemented as a module of a central processing unit (CPU) with specialized software [0046]-[0047].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alfred W. Froebrich  on 1/20/2022.

The application has been amended as follows: 

In Claim 1, 
“an image generating unit configured to generate a plurality of different ultrasound image data items corresponding to a plurality of different steering angles, respectively, on the basis of has been changed to: 
“an image generating unit configured to generate a plurality of different ultrasound image data items corresponding to a plurality of different steering angles, respectively, on the basis of reception signals which an ultrasound probe has generated on the basis of reflected ultrasonic waves received from a reflecting surface of a subject body by transmitting ultrasonic waves at the plurality of different steering angles, wherein a first steering angle of the plurality of different steering angles sets a transmission direction perpendicular to an azimuth direction of the ultrasound probe, and the plurality of different steering angles further includes at least one pair of steering angles shifted in the azimuth direction on opposing sides of the first steering angle by a predetermined angle”.
In Claim 8, 
“based on reception signals which an ultrasound probe has generated on a basis of reflected ultrasonic waves received from a reflecting surface of a subject body by transmitting ultrasonic waves at a plurality of different steering angles, generating a plurality of ultrasound image data items from the reception signals corresponding to the plurality of different steering angles, respectively”
has been changed to: 
“based on reception signals which an ultrasound probe has generated on a basis of reflected ultrasonic waves received from a reflecting surface of a subject body by transmitting ultrasonic waves at a plurality of different steering angles, generating a plurality of ultrasound image data items from the reception signals corresponding to the plurality of different steering angles, respectively, wherein a first steering angle of the plurality of different steering angles sets a transmission direction perpendicular to an azimuth direction of the ultrasound probe, and the plurality of different steering angles further includes at least one pair of steering angles shifted in the azimuth direction on opposing sides of the first steering angle by a predetermined angle”.

In Claim 12,
“an image generating unit configured to generate a plurality of different ultrasound image data items corresponding to a plurality of different steering angles, respectively, on the basis of reception signals which an ultrasound probe has generated on the basis of reflected ultrasonic waves received from a reflecting surface of a subject body by transmitting ultrasonic waves at the plurality of different steering angles”
has been changed to: 
“an image generating unit configured to generate a plurality of different ultrasound image data items corresponding to a plurality of different steering angles, respectively, on the basis of reception signals which an ultrasound probe has generated on the basis of reflected ultrasonic waves received from a reflecting surface of a subject body by transmitting ultrasonic waves at the plurality of different steering angles, wherein a first steering angle of the plurality of different steering angles sets a transmission direction perpendicular to an azimuth direction of the ultrasound probe, and the plurality of different steering angles further includes at least one pair of steering angles shifted in the azimuth direction on opposing sides of the first steering angle by a predetermined angle”.

Allowable Subject Matter
Claims  1-2, 4-8, and 10-12 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 8, and 12 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination an ultrasonic diagnostic apparatus and an image synthesis method, as recited in these claims.

    PNG
    media_image1.png
    65
    430
    media_image1.png
    Greyscale

f1, f2, are predetermined functions, I1 – In are pixel values of n ultrasound image data items,  is the regression estimate, and  is a predetermined coefficient, as recited in claim 1. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, an image synthesis method of an ultrasonic diagnostic apparatus comprising: based on reception signals which an ultrasound probe has generated on a basis of reflected ultrasonic waves received from a reflecting surface of a subject body by transmitting ultrasonic waves at a plurality of different steering angles, generating a plurality of ultrasound image data items from the reception signals corresponding to the plurality of different steering angles, respectively, wherein a first steering angle of the plurality of different steering angles sets a transmission direction perpendicular to an azimuth direction of the ultrasound probe, and the plurality of different steering angles further includes at least one pair of steering angles shifted in the azimuth direction on opposing sides of the first steering angle by a predetermined angle; performing weighting on the plurality of ultrasound image data items based on the regression estimates, and synthesizing the plurality of ultrasound image data items, thereby combining the plurality of ultrasound image data items to generate a synthetic image data item, wherein the image synthesis unit performs a blending on the plurality of ultrasound image data items according to the expression: 
   
    PNG
    media_image1.png
    65
    430
    media_image1.png
    Greyscale

where f1, f2, are predetermined functions, I1 – In are pixel values of n ultrasound image data items,  is the regression estimate, and  is a predetermined coefficient, as recited in claim 8.

Also, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasonic diagnostic apparatus comprising: an image generating unit configured to generate a plurality of different ultrasound image data items corresponding to a plurality of different steering angles, respectively, on the basis of reception signals which an ultrasound probe has generated on the basis of reflected ultrasonic waves received from a reflecting surface of a subject body by transmitting ultrasonic waves at the plurality of different steering angles, wherein a first steering angle of the plurality of different steering angles sets a transmission direction perpendicular to an azimuth direction of the ultrasound probe, and the plurality of different steering angles further includes at least one pair of steering angles shifted in the azimuth direction on opposing sides of the first steering angle by a predetermined angle; and an image synthesis unit configured to perform weighting on the plurality of ultrasound image data items on the basis of the regression estimates, and synthesize the plurality of ultrasound image data items, thereby combining the plurality of ultrasound image data items to generate a synthetic image data item, wherein the image synthesis unit performs a blending on the plurality of ultrasound image data items corresponding to the plurality of steering angles with respect to each of predetermined areas, using first output values acquired by inputting pixel values to a first function, second output values acquired by inputting pixel values to a second function, and the regression estimates, thereby generating the synthetic image data item according to the expression:
 
    PNG
    media_image1.png
    65
    430
    media_image1.png
    Greyscale

f1, f2, are predetermined functions, I1 – In are pixel values of n ultrasound image data items,  is the regression estimate, and  is a predetermined coefficient, as recited in claim 12.
Claims 2, 4-7, and 10-11 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AB/Examiner, Art Unit 3793             

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793